Title: To George Washington from Jabez Bowen, 13 November 1782
From: Bowen, Jabez
To: Washington, George


                  
                     Sir
                     Providence Novr 13. 1782
                  
                  The Incloased Examination contains information so Important to the United States That I have thot propper to forward it to your Excellency: and as most of the principal Actors in conveying the Intelligence to and from New Yorke reside in Vermont and the Military being intimately concerned in its Consiquences doubt not but your Excellency will immediately send and take up and secure the Principal Charecters who are Named in the Narration.
                  Osgood is in Costody and shall be safely keept and if necessary shall be sent on to Head Quarters, when you shall please to send for him with a small Escort from the Army.  We have the French Army with us and shall exert our selves in makeing them as Comfortable and happy as possible.  I am with the greatest Esteem Your Excellencys Most Obedient and Verry Humb. Servant
                  
                     Jabez Bowen
                     
                  
                Enclosure
                                    
                     
                         13 November 1782
                     
                     The Examination of Christopher Osgood of Brattlebourough, Vermont Housewright taken before the Honoble Paul Mumford Esquire Chief Justice of the Superior Court of Judicature Court of Assize and General Goal delivery in and throught the State of Rhode Island &c. taken at Providence the thirteenth Day of November A.D. 1782.
                     Who saith that some time last April Luke Knoulton Esq. of Newfame came to me and Asked me if I would agree to go to N. York I told I thought I would go if he would send me Mony I being then out of Mony I likewise went and carried a letter directed to William Smith Esq. formerly C. Justice of the State of N. York I returned from N. York about the second or third Day of June last and brought a Letter from William Smith Esq. which Letter was not directed to any Person but I had Verbel Orders to deliver the Letter to Esq. Knoulton the Contents of either of the Letters I did not Know I brought Nothing from N. York besides the Letter except some small Articles for my own Family.  Some time in August last I was applied to by Esq. Knoulton to go to N. York again I told him I would go if he would send Mony.  I Received a Letter from Colo. Samuel Wells of Brattleborough which was directed to Wm Smith Esq. and carried it to N. York and delivered it to Esq. Smith.  I bought Silk for two Gowns about a Dozen Handkerchiffs and about four Pair of Stockens Esq. Smith directed me to Secretary Morgan for to take a letter to carry back to Col. Wells which I did and delivered the same to Col. Wells which Letter was without direction I had orders if I was taken up to Distroy the Letters both by Knoulton and Wells I went to New York both times by the way of N. London I was carried on to Fishers Island in a Boat by John Brown of New London who I made Acquainted with my intention to go to New York which Passage to Fishers Island Cost me two Dollars in Mony & Gallon of Rum and a Fishing Line which the Day before he and I had Bought at N. London.  For the second Passage said Brown Charge me twelve Dollars.  I Recd of Esq. Knoulton twenty eight Dollars for the first letter I Recd of Col. Wells five Pounds for the second Letter I Recd of Esq Smith for the first Letter thirty Guineas out of the Secretary’s Office I Recd of Secretary Morgan for the second Letter Fifty Guineas I was informed by Esq. Knoulton that Solomon Ball of Canada brought the first letter from Canada which I suppose was sent by Governor Halderman.  The second Letter was brought by Shadrack Ball of Canada which I suppose was sent also by Governor Halderman.
                     Some time in the Month of June last I see one Clarke who belongs to the upper Capes who informed me he had been to N. York to carry Dispaches but did not inform me who imployed him I was Assured by Esq. Knoulton and Col. Wells at the Time I Recd the letters that I should be well paid in N. York for my service,  The second time I was at N. York I see Col. Norton of the Vineyard John Taylor of Northborough Levi Thayer of Milford Ezra Jones of Worcester William Prentice of Boston and also Colo. Samuel Stevens of Charlestown Newhampshire and I informed Taylor and Thayer that I was imployed to bring a Letter to N. York for which I had fifty Guineas of Secretary Morgan I was informed by Thayer and Taylor that they in Company with Colo. Norton and another Person whose Name I cannot Recollect had Purchased a Brigg. in N. York and I saw her Loaded with Salt Dry Goods Tea Spice Pepper &c.  I was informed by Taylor and Thayer that they had a Protection and that they were to be Convoyed by some Vessels of Force to the Vineyard Sound to prevent Capture they further informed that they had Contracted with Capt. Gooldbury of Lloyds Neck to furnish a Number of Cattle and drive them to the Shore in or about East Haven where some Armed Vessels and others were to appear and take them off for which Cattle they were to receive eight or ten Dollars ⅌ hundred.  I cannot Remember which I was further informed by said Taylor and Thayer that they had agreed with Col. Abejah Willard of New York formerly of Massachusetts to supply him with a Number of Cattle to be delivered at the Vineyard the Price I do not Recollect and since their return I see them about buying Cattle in Consequence of the aforsd Contract.
                     Some time in the Month of September last I was at Levi Thayers in Milford in Company with Major James Richardson of Leminston Massachusett John Taylor and Levi Thayer said Richardson made Application for sundry Goods as I was informed by Taylor and Thayer were then on Martha’s Vineyard which Goods were to be in Payment for a Number of Cattle which they had contracted with said Richardson for but they being not Able to Obtain the Goods from the Vineyard said Richardson was disappointed upon which he parted with them very Angry And said Taylor and Thayer desired me to make fair Weather with him as I was to Ride on the Road with him which Cattle were designed for the fulfilling the Contract with Col. Wells said Richardson was knowing to said Cattle being about to be drove to the Vineyard for to pay for the Goods.
                     
                        Christopher Osgood
                     
                     
                        The aforenamed Christopher Osgood being brought before me for Examination Volentarily made the Preceding Declaration.
                     
                     
                        Witness Paul Mumford C. J. Sup. Court
                        
                        
                     
                  
                  
               